948 F.2d 1289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.P & B TRANSFER & STORAGE COMPANY, INC., Plaintiff-Appellant,v.BELLSOUTH ADVERTISING & PUBLISHING CORPORATION, andTelephone Marketing Programs, Inc., Defendants-Appellees.
No. 91-5633.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1991.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and ALLEN, Senior District Judge.*
PER CURIAM.


1
In this diversity action plaintiff P & B Transfer and Storage Company, Inc. appeals the summary judgment for defendant BellSouth Advertising & Publishing Corporation based upon a limitation of liability provision in an advertising contract plaintiff entered into with BellSouth's agent, Telephone Marketing Programs, Inc.


2
Upon consideration of the briefs and record herein and after oral argument, we AFFIRM the summary judgment of the district court for the reasons stated in Judge Gibbons' order granting motion for summary judgment entered on August 29, 1990.



*
 Honorable Charles M. Allen, Senior United States District Judge for the Western District of Kentucky, sitting by designation